  Ercole A. Mirarchi                                     Case No.:

                 Plaintiffs,                             ELECTION FRUAD
         v.                                              COMPLAINT FOR
                                                         EQUITABLE DAMAGES,
  KATHY BOOCKVAR, in her capacity as Secretary
                                                         PUNITIVE DAMAGES, AND
  of the State of Pennsylvania and chief of elections
                                                         REQUEST FOR INJUNCTIVE
  official; ALLEGHENY COUNTY BOARD OF
                                                         RELIEF
  ELECTIONS; BUCKS COUNTY BOARD OF
  ELECTIONS; CENTRE COUNTY BOARD OF
                                                         JURY TRIAL DEMANDED
  ELECTIONS; CHESTER COUNTY BOARD OF
  ELECTIONS; DAUPHIN COUNTY BOARD OF
                                                         Judge:
  ELECTIONS; DELAWARE COUNTY BOARD OF
  ELECTIONS; ERIE COUNTY BOARD OF
                                                         Date Action filed: January 12, 2021
  ELECTIONS; LACKAWANNA COUNTY
                                                         Date set for trial:
  BOARD OF ELECTIONS; LEHIGH COUNTY
  BOARD OF ELECTIONS; MONROE COUNTY
  BOARD OF ELECTIONS; MONTGOMERY
  COUNTY BOARD OF ELECTIONS;
  NORTHAMPTON COUNTY BOARD OF
  ELECTIONS; PHILADELPHIA COUNTY BOARD
  OF ELECTIONS;

  DEMOCRATIC NATIONAL COMMITTEE;
  JOSEPH R. BIDEN; and KAMALA D. HARRIS.

  FBI-PA & Washington DC; SEC-Board; USDOJ-
  PA; HOUSE FINANCIAL SERVICES
  COMMITTEE.

                 Defendants.


                           Letter to the Court dated March 8, 2021.
Please be aware, in the copy of the Final Amended Complaint that is being served to the
Defendants, in Paragraph 43, “five digits” was changed to “six digits”.
This change does not affect anything, and it is inconsequential to the calculation being explained
in that paragraph. The only reason why attention is being brought to this, and it was changed in
the copy of this Final Amended Complaint being served to the Defendants, is so it cannot be
nitpicked at in a response.


Respectfully,


/s Ercole Mirarchi
1625 Ritner Street
Philadelphia, PA 19145
